DETAILED CORRESPONDENCE

	This Official Action is in response to the Amendment and Request for Reconsideration of April 30, 2019. 
	Claim 1-5 and 13 are under consideration. 
	Claims 6-10 remain withdrawn. 
The claims remain unchanged.
This Official Action is Final. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites a sequence with 90% identity.  The specification lacks a description as to what types of changes can occur to the sequence at 90% and still function as xylanase.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to the breadth of the claims in the present invention, claims 2 are broadly directed to a percent sequence identity of at least 90% of SEQ ID NO.  1.
The level of skill in the art refers to the skill of those in the food chemistry and biochemistry in relation to the subject matter to which the claimed invention pertains at the time the application was filed.  The level of skill is high as people have been working with food for thousands of years. 
While the level of skill in food chemistry is high and people have been working with food for thousands of years. The level of predictability greatly varies with enzymes and their corresponding amino acid sequences.  Enzymes catalyze chemical reactions and require a particular function and have a corresponding structure (e.g., amino acid sequence) that allows the enzymes to catalyze the desired chemical reaction.  While small changes within an amino acid sequence may still allow an enzyme to function, it would difficult for one skilled in the art to predict what amino acids could be changed whether an enzyme would maintain it is function when a large number of amino acids are changed (e.g., 
While a number of ingredients and reactions in may behave in a predictable manner in the food chemistry and genetics, others do not.   For example, in the field of food chemistry generally, there may be times when the well-known unpredictability of chemical reactions or the behavior of microorganism will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).   
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. As the level of predictability varies within food chemistry, the amount of guidance or direction needed to enable the invention is very fact specific and unique to each patent application. 
This predictability is further called into question as the sequence only requires 90% identity and potentially encompasses numerous inoperable embodiments. 
In view of the above, it is most respectfully submitted that although the level of skill in the art of food chemistry and genetics is high, the evidence available to date indicates that the level of experimentation needed to make or use the claimed invention in its currents breadth is undue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0045304 (SORENSEN) in view of T. COLLINS et al. / FEMS Microbiology Reviews 29 (2005) 3–23 (COLLINS).
Claim 1
Claim 1 recites a method for preparing a dough-based product, comprising adding a GH5 xylanase and a GH11 xylanase to a dough, wherein the dough is less sticky compared to dough wherein a GH5 xylanase has not been added.  
SORENSEN teaches adding a GH11 xylanase to a dough [0077], [0112].  This includes reducing stickiness [0112].   In particular, the xylanase used in the methods of the invention is an enzyme classified as EC 3.2.1.8 [0078].  
Thus, SORENSEN teaches that the use of GH11 xylanase but silent as to adding GH5 xylanase to a dough.  
COLLINS teaches that GH5 enzymes can function as xylanases including those classified in EC 3.2.1.8  (see 5.2 on pg. 7, Section Glycoside hydrolase family 5).  
It would have been obvious to add a GH5 xylanase to SORENSEN, as the enzymes have the same activity and classification. 
Claims 2 and 13
Claims 2 recites that the GH% xylanase has at least 90% identity with SEQ ID NO. 1. Claim 13 recites that the GH5 xylanase is a GH5_21 or a GH5_34 xylanase. 
The xylanase (3.2.1.8) would naturally have a sequence identity of 90% to SEQ ID NO. 1 and same classification as set forth in claim 13 as the enzyme has the same function, as claimed. 
Claims 3-5
Claim 3 recites a dough-based product.  Claims 4 recites that the dough comprises wheat and/or corn. Claim5 recites that additional enzymes can be present. 
. 

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
The applicant maintains on page 4 of the response that specification provides sufficient support for the claimed invention. 
In particular, the applicant reasserts that the specification describes a GH5 xylanase with at least 90% identity to SEQ ID NO: 1 in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, thus meeting the written description requirement, as set forth in MPEP 2163. 
	However, SEQ ID No. 1 is a sequence of 598 amino acids and applicant fails to identify a common structure or sequence that would provide the claimed stickiness properties in dough.  This potentially includes a number of substitutions, deletions and/or insertions.  Claim 2 only requires 90% identity. The specification provides no details as to a common structure or even particular sequence that must be present.  Indeed, simply explaining how to determine sequence similarity or identification is not sufficient for supporting the scope of the claim. 
Moreover, the applicant argues that the sequence share similarity with GH5 enzymes.  However, it is not shown that SEQ ID NO. 1 is identified as a common structure associated with GH5 sequences and the claim potentially encompasses GH5 enzymes that cannot provide the claimed function of stickiness AND sequences that do not even provide a GH5 function. 
The applicant reasserts on page 5 that the claim 2 is enabled and that the specification contains description of SEQ ID NO: 1 as a representative GH5 and examples of use of the same.  However, the 
The applicant also argues beginning on pages 5 and 6 that the rejection of claims 1-5 and 12-13 under 35 U.S.C. §103 as being unpatentable over U.S. Publication No. 2013/0045304 (SORENSEN) in view of T. COLLINS et al. FEMS Microbiology Rev. 29 (2005) 3-23 (COLLINS) is improper. 
At the outset, it is noted that SORENSEN does teach that the cereal bran fraction may be used in the manufacture of a dough and/or a baked product and can reduce the stickiness of a dough [0112].
 It is argued that SORENSEN as a whole describes a method of increasing the water holding capacity of a cereal bran fraction by adding cell wall modifying enzymes. SORENSEN focuses on GH11 as such an enzyme (see para [0077]-[0085]) and its effects on the bran and the examiner provides no citation for the allegation that “SORENSEN notes that GH5 xylanases are known.”
However, as noted above, SORENSEN teaches the use of GH11 xylanases in combination with other xylanases.  COLLINS is cited to show that GH5 xylanases were known at the time of invention.  
The applicant also argues that examples show the results on the WHC of rye and wheat bran and that SORENSEN does not exemplify use of a xylanase in a dough and does not exemplify use of any xylanase besides GH11. However, SORENSEN does teach adding the cereal bran fraction directly to the foodstuff [0164].  The applicant also argues that there is simply no motivation for one of skill in the art to add a GH5 to the method of SORENSEN. However, COLLINS teaches that GH5 enzymes can function as xylanases including those classified in EC 3.2.1.8 (see 5.2 on pg. 7, Section Glycoside hydrolase family 5).  It would have been obvious to add a GH5 xylanase to SORENSEN, as the enzymes have the same activity and classification.  It would have been obvious to add a GH5 xylanase to SORENSEN, as the enzymes prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799